Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Newman on 1/21/2022.
The application has been amended as follows: 

Claims 1 – 5 (Cancelled)
6.	(Previously presented)	A specialized debit card user system for enabling both closed loop and open loop transactions using the same user debit card, including one or more data processing devices in communication with memory and one or more data communication devices, the system comprising:
a) a single, physical user debit card having a magnetic stripe and a chip disposed on the same single, user debit card;
b) a closed loop operator data transceiving terminal, the closed loop operator data transceiving terminal being located at a casino, the closed loop operator data transceiving terminal including an application module executed by the one or more processing devices, the application module residing in the closed loop operator data transceiving terminal, the closed loop operator data transceiving terminal being in communication with the one or more data communication devices, the application module being configured to receive user data transmitted to the closed loop transceiving terminal through the one or more data communication devices, the receipt of user data by the closed loop transceiving terminal  a corresponding closed loop member financial account stored in a database associated with a closed loop operator and the magnetic stripe disposed on the single, physical user debit card, wherein the open loop member account and the corresponding closed loop member financial account are operatively associated with one another by the closed loop operator transceiving terminal and the single, physical user debit card, the operative association being established through the application module residing in the closed loop operator transceiving terminal; 
c) a transaction processing module residing in the closed loop operator data transceiving terminal configured to receive transaction data from a plurality of card reading devices, the transaction processing module enabling execution of the transaction responsive to the transaction data first satisfying preset criteria, the preset criteria specifying that a user initiated transaction is one of the following transactions: (i) a closed loop transaction, wherein the closed loop transaction involves the detection of the magnetic stripe only by a card reading device of an electronic gaming machine in a casino and is limited to the transfer of funds from the closed loop member financial account to credit stored on the electronic gaming machine for use in the play of games on the electronic gaming machine, (ii) an open loop transaction, wherein the open loop transaction involves the detection of the chip only by a card reading device associated with the open loop operator,  (iii) a deposit of funds to one of the closed loop member financial account or the open loop member financial account, or (iv) a transfer of funds from the open loop member financial account operatively associated with the single, physical user debit card to the corresponding closed loop member financial account operatively associated with the single, physical user debit card, and wherein the transaction module prevents the execution of any transaction which is not one of (i), (ii), (iii) or (iv), and wherein the transaction data for the transfer of funds of (iv) is executed by the transaction 
d) a reporting module stored in one or more databases by the closed loop operator, the reporting module being executed by the one or more processing devices and configured to provide notification through the one or more data communication devices to a data communication device associated with the closed loop operator, the notification to the closed loop operator including the transaction data received relating to the user initiated transactions involving the transfer of funds from the open loop member financial account to the closed loop member financial account.   

7.	(Original)	The system as recited in Claim 6, wherein the application module provides a graphical user interface accessible through a global communication network.  

8.	(Original)	The system as recited in Claim 6, wherein the transaction processing module provides a graphical user interface accessible through a global communication network.  

9.	(Original)	The system as recited in Claim 6, further comprising a data communication device configured to communicate notification of transactions.  

10.	(Original)	The system as recited in Claim 6, further comprising a processing device configured to compare each closed loop transaction with preset criteria of characteristics, wherein 

11.	(Original)	The system as recited in Claim 6, wherein the preset criteria of characteristics set forth transactions involving the purchase of credit for use in a casino game, wherein the purchase results in a corresponding decrease in the funds in the closed loop member account. 

12.	(Original)	The system as recited in Claim 6, wherein the preset criteria of characteristics set forth transactions involving the redemption of credit in a casino game, wherein the redemption results in a corresponding increase in the funds in the closed loop member account.

13.	(Previously presented)	A specialized debit card user system for enabling both closed loop and open loop transactions using the same user debit card, including one or more data processing devices in communication with memory and one or more data communication devices, the system comprising:
a) a closed loop operator data transceiving terminal located at a casino including an application module residing in the terminal executed by the one or more processing devices, the closed loop operator data transceiving terminal being in communication with the one or more data communication devices, the application module being configured to receive user data through the one or more data communication devices, the receipt of user data facilitating the issuance of an open loop member financial account and a corresponding closed loop member financial account to a user, the open loop member account and closed loop member account being operatively associated with one another, the closed loop member account being enabled and stored in one or more databases by a closed loop operator for the use of funds in one or more closed loop transactions, each closed loop transaction being enabled only by the magnetic stripe on the single, one physical user debit card being detected by a card reading device on an electronic gaming machine, wherein the closed loop transaction involving the electronic gaming machine is limited to the 
b) a transaction processing module executed by the one or more processing devices, the transaction processing module executed by the one or more processing devices being configured to receive transaction instructions from the one or more communication devices, the transaction instructions relating to the transfer of funds from an open loop member financial account issued to a member to a closed loop member financial account issued to the member, wherein the transfer of funds between the open loop member financial account and the closed loop member financial account is executed responsive to the receipt of the transaction instructions, the transfer of funds being made directly between the open loop member financial account and the closed loop member financial account and transferred without an intermediary receiving any of the funds being transferred, and wherein the transaction instructions are received through a user input device with a currency acceptor; and
c) a reporting module stored in the one or more databases by the closed loop operator, the reporting module transmitting notification to a data communication device associated with the closed loop operator, the notification including the transaction instructions received relating to the transfer of 

14.	(Previously presented)	The system as recited in Claim 13, wherein the application module provides a graphical user interface accessible through a global communication network.  

15.	(Previously presented)	The system as recited in Claim 13, wherein the transaction processing module provides a graphical user interface accessible through a global communication network.  

16.	(Previously presented)	The system as recited in Claim 13, wherein each closed loop transaction is enabled only for use with one or more electronic gaming machines identified as being provided by the closed loop member. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Babi et al. (US Publication Number: 2007/0214080 A1). Babi et al. teaches a method for enabling consumers to push funds from a traditional open loop account to a closed loop account, and back. At the request of a consumer, funds are transferred to an open loop account of an intermediary payment system that holds or keeps track of virtual closed loop accounts for each consumer and virtual closed loop accounts for individual merchants or service providers. The consumer may use an associated closed loop card to make a purchase at the merchant or service provider that will cause funds to be transferred from the consumer's virtual closed loop account to the merchant or service provider's closed loop account. Thereafter, the funds are transferred from the intermediary payment system to an open loop account belonging to the merchant or service provider.
Regarding claim 6, the closest prior arts of record when taken individually or in combination with  a corresponding closed loop member financial account stored in a database associated with a closed loop operator and the magnetic stripe disposed on the single, physical user debit card, wherein the open loop member account and the corresponding closed loop member financial account are operatively associated with one another by the closed loop operator transceiving terminal and the single, physical user debit card, the operative association being established through the application module residing in the closed loop operator transceiving terminal; c) a transaction processing module residing in the closed loop operator data transceiving terminal configured to receive transaction data from a plurality of card reading devices, the transaction processing module enabling execution of the transaction responsive to the transaction data first satisfying preset criteria, the preset criteria specifying that a user initiated transaction is one of the following transactions: (i) a closed loop transaction, wherein the closed loop transaction involves the detection of the magnetic stripe only by a card reading device of an electronic gaming machine in a casino and is limited to the transfer of funds from the closed loop member financial 
Regarding claim 13, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of a) a closed loop operator data transceiving terminal located at a casino including an application module residing in the terminal executed by the one or more processing devices, the closed loop operator data transceiving terminal being in communication 
b) a transaction processing module executed by the one or more processing devices, the transaction processing module executed by the one or more processing devices being configured to receive transaction instructions from the one or more communication devices, the transaction instructions relating to the transfer of funds from an open loop member financial account issued to a member to a 
c) a reporting module stored in the one or more databases by the closed loop operator, the reporting module transmitting notification to a data communication device associated with the closed loop operator, the notification including the transaction instructions received relating to the transfer of funds to the closed loop member financial account.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697